DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-6 are pending and presented for examination.

Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see Applicant’s specification at paragraphs 0022 and 0025). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “is a reacting product” should correctly be “is a reaction product”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claim 5 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 6 depends from claim 5 and is indefinite for the same reasons. For examination purposes, any thickness layer of coating will be interpreted as meeting a “thin layer” until this term is clarified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (CN103539922, reference is made to the translation provided by applicants) in view of Rimmer et al. (U.S. Pat. No. 6063860).

I.	Regarding claims 1-4, Kong teaches a cellulose nanowhisker (comparable to cellulose nanocrystals) based waterborne polyurethane coating (abstract and 0032) which is a reaction product of the hydroxyl groups on aqueous cellulose nanowhiskers (0030) reacting with a water dispersed polyisocyanate (0030) to provide crosslinking through carbamate groups (0006). Kong teaches that the polyisocyanate can be a hexamethylene diisocyanate based polyisocyanate (0027) and that the coating is formed at a temperature of 100 °C (0030). Kong fails to teach that the polyisocyanate is a blocked water dispersible polyisocyanate or the amount of cellulose nanomaterial in the final coating.
	First, Rimmer teaches that hexamethylene diisocyanate can be blocked and dispersed in water (abstract and top of column 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a water dispersed blocked hexamethylene diisocyanate for Kong’s hexamethylene diisocyanate. One would have been motivated to make this modification as Rimmer teaches that the use of a blocked water dispersible polyisocyanate provides a storage stable aqueous suspension that is stable for at least four months and is still unblockable at low temperature (column 6, lines 30-38).
	Second, Kong fails to teach the amount of cellulose nanomaterials in the polyurethane coating being in a range of 40-90 wt% of the coating. However, the amount of cellulose nanomaterials is a result-effective variable that will alter the strength of the resultant nanocomposite coating (see Kong at 0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

II.	Regarding claims 5 and 6, Kong in view of Rimmer make obvious a cellulose nanomaterial based waterborne polyurethane coating prepared from a cellulose nanocrystal and a water dispersible blocked polyisocyanate (see above). Additionally, Kong teaches preparing the coating on a polymer substrate (0030) by a process comprising: providing the cellulose nanomaterial in an aqueous suspension (0030); providing the water dispersible polyisocyanate component in an aqueous suspension (0030); mixing the two suspensions to provide a homogeneous mixture (0030 and abstract); applying a layer to a polymer substrate and curing at an elevated temperature to provide the cellulose nanomaterial based waterborne polyurethane coating (0030). Therefore, Kong in view of Rimmer also make obvious the process as claimed.

3.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. in view of Rimmer and Miao (“Castor Oil and Microcrystalline Cellulose Based Polymer Composites with High Tensile Strength”).

I.	Regarding claims 1-4, Kong teaches a cellulose nanowhisker (comparable to cellulose nanocrystals) based waterborne polyurethane coating (abstract and 0032) which is a reaction product of the hydroxyl groups on aqueous cellulose nanowhiskers (0030) reacting with a water dispersed polyisocyanate (0030) to provide crosslinking through carbamate groups (0006). Kong teaches that the polyisocyanate can be a hexamethylene diisocyanate based polyisocyanate (0027) and that the coating is formed at a temperature of 100 °C (0030). Kong fails to teach that the polyisocyanate is a blocked water dispersible polyisocyanate or the amount of cellulose nanomaterial in the final coating.
	First, Rimmer teaches that hexamethylene diisocyanate can be blocked and dispersed in water (abstract and top of column 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a water dispersed blocked hexamethylene diisocyanate for Kong’s hexamethylene diisocyanate. One would have been motivated to make this modification as Rimmer teaches that the use of a blocked water dispersible polyisocyanate provides a storage stable aqueous suspension that is stable for at least four months and is still unblockable at low temperature (column 6, lines 30-38).
	Second, Miao teaches incorporating up to 43% of cellulose materials in a similar polyurethane composition prepared by the reaction of the cellulose material with an isocyanate to produce a composite polyurethane (abstract). Furthermore, Miao makes clear that the amount of cellulose is a result-effective variable that alters the tensile strength (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kong’s cellulose nanomaterials in an amount of 43% of the coating to provide optimal tensile strength properties.

II.	Regarding claims 5 and 6, Kong in view of Rimmer and Miao make obvious a cellulose nanomaterial based waterborne polyurethane coating prepared from a cellulose nanocrystal and a water dispersible blocked polyisocyanate (see above). Additionally, Kong teaches preparing the coating on a polymer substrate (0030) by a process comprising: providing the cellulose nanomaterial in an aqueous suspension (0030); providing the water dispersible polyisocyanate component in an aqueuous suspension (0030); mixing the two suspensions to provide a homogeneous mixture (0030 and abstract); applying a layer to a polymer substrate and curing at an elevated temperature to provide the cellulose nanomaterial based waterborne polyurethane coating (0030). Therefore, Kong in view of Rimmer and Miao also make obvious the process as claimed.

Conclusion
	Claims 1-6 are pending.
	Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September Primary Examiner, Art Unit 1717